Title: From George Washington to Colonels John Patton and Thomas Hartley, 17 May 1777
From: Washington, George
To: Patton, John,Hartley, Thomas



Sir
Head Quarters Morris Town 17th May 1777.

I have long indulged the hope of seeing a considerable part of your Battalion in the Field before this; But the last Genl return informs me, that it is without foundation. Aware of the disadvantages attending the recruiting business, I have made every reasonable allowance, yet I must conclude that if the Officers engaged in that Service, had applied a proper share of their attention to it, the Army must have been greatly reinforced. Our present situation compels me to direct you to repair to your Battalion; justice to it, and to the Service, calls upon you to do so without loss of time. Such of your recruits, as are equipped, and over the small pox, must follow under proper Officers. You will leave your Lieutt Colo. behind, to superintend the recruiting service, and to provide all necessaries, with positive orders to exert his utmost activity in the discharge of those important duties, and to see that the inferior officers do not spend their time in dissipation, as (I am told) is too generally the case. I am Sir &ca

G. Washington

